Citation Nr: 0910167	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-28-284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome as secondary to service connected hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to April 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2007 
and in February 2008, the case was remanded to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Because action ordered in the Board's February 2008 Remand 
was not accomplished, and because further development 
suggested by the partial development that was completed was 
not done, this matter must be remanded, once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998)(a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
well aware by now that when the Board fails to return a case 
to the RO for completion of actions ordered in a remand that 
were not completed, and the Board's decision is appealed, the 
U.S. Court of Appeals for Veterans Claims (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for 
completion of the action the Board sought in the remand.  

The RO is advised that should the actions ordered by the 
Board in this remand remain not completed, the Board would 
have no recourse but to remand the case, still again, for 
completion of the actions ordered.    

First, the Board's February 2008 remand (see p. 3, indented 
paragraph 1) instructed that the RO should, by rating 
decision, clarify the type hepatitis that was determined 
service connected by the April 1990 rating decision.  (The 
disability was simply characterized as hepatitis, with no 
further qualification as to whether the grant was for type A, 
B,  or C, or any combination of the three types.)  This was 
not done (although the RO indicates in a supplemental 
statement of the case that type C is not service-connected).  
Such clarification remains critical, as medical evidence of 
record (per the September 2008 VA evaluation for liver 
disease) is inconclusive as to the nature of the Veteran's 
hepatitis, and (again as suggested on August 2008 VA 
evaluation) what type of hepatitis is shown (and is 
considered service connected) would have bearing on the 
matter at hand.  

Notably, the September 2008 VA evaluation report recommends a 
more sensitive test for evaluating chronic hepatitis B, and 
that if such were found, an opinion as to whether such 
aggravates chronic fatigue syndrome might be offered.  (The 
examiner also noted that the medical evidence of record is 
inconclusive of whether the Veteran has hepatitis C, which 
could aggravate chronic fatigue, and suggested more 
definitive testing.)  

The Board notes that when development ordered suggests that 
further development is indicated for proper consideration of 
the medical questions raised, it is incumbent on the RO to 
proceed with such development to its logical conclusion, 
rather than simply return the case, with evidentiary 
development in an incomplete state, to the Board.  

In addition, the Board's February 2008 remand requested that 
when the Veteran was examined, the examiner should 
specifically comment on the September 2002 opinion letter by 
the Veteran's private provider that appears to conflict with 
the VA opinions in the record.  The September 2008 VA 
examiner indicated that he could not do so because he could 
not locate such opinion/letter.  The Board notes that the 
specified letter has been associated with the Veteran's 
claims file since November 2003, and was (and remains) tabbed 
by the Board (and annotated for identification).  

Accordingly, the case is REMANDED, once again, for the 
following:
1.  The RO should arrange for any further 
development deemed necessary, and by 
rating decision make a formal 
determination clarifying the type (i.e., 
A, B, or C -or some combination of these 
three) of hepatitis that is deemed to be 
service connected (the hepatitis should be 
so characterized in the listing of service 
connected disabilities in the rating 
decision).  The Veteran should be advised 
of this determination and afforded the 
opportunity to contest it (by appeal), if 
he so desires.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether his chronic 
fatigue syndrome, at least as likely as 
not, was caused or aggravated by his 
service connected hepatitis.  The 
Veteran's claims file must be reviewed by 
the examining physician in conjunction 
with the examination, and any tests or 
studies deemed necessary should be 
completed.  The examiner's attention is 
invited to the report of the September 
2008 VA examination, and the specific 
further tests for hepatitis suggested by 
the examiner therein should be completed 
unless rendered unnecessary based on other 
tests done (in which case explanation 
should be provided) or medically contra-
indicated (in which case explanation 
should also be given).  Based on 
examination of the Veteran (with all 
appropriate diagnostic testing) and review 
of the record, the examiner should provide 
an opinion as to the likely etiology of 
the Veteran's chronic fatigue syndrome, 
and specifically whether it at least as 
likely as not ((i.e., 1 50 percent or 
better probability) was caused or 
aggravated by his service connected 
hepatitis.  If the examiner concludes that 
the chronic fatigue syndrome was not 
caused but was aggravated by the service-
connected hepatitis, the examiner should 
further indicate (to the extent possible) 
the degree of chronic fatigue syndrome 
disability (additional pathology or 
increased impairment of function) 
resulting from such aggravation.  The 
examiner must explain the rationale for 
all opinions given, and must specifically 
comment on the September 4, 2002 dated 
opinion/statement by the Veteran's private 
physician, P.E. V., M.D., reconciling it 
with the opinions offered.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

